Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2010/062107).
Claims 1, 7 and 9: Kim et al. teaches organic electroluminescent devices which are comprised of an anode, a cathode, and an emission layer comprising a host material and a dopant material.  The dopant materials are taught to include compounds 32 and 33 whose structures are taught on page 18.  These compounds anticipate chemical formula 1 of claim 1 with variables R1 and R6 being aryl groups [phenyl and naphthyl (compound 32) or phenyl and phenanthrenyl (compound 33)], variables R2, R4, R5 and R7 being hydrogen, variable R3 being an amine group substituted with two aryl groups (phenyl and naphthyl), variable L being a single bond, variable m equal to zero, variable n equal to 1, and variable Z being an amine group substituted by two aryl groups (phenyl and naphthyl).  The employment of either compounds 32 or 33 in an emission layer as taught by Kim et al. is at once envisaged and therefore the limitations of claims 1, 7 and 9 are anticipated by Kim et al.
Claim 12: Kim et al. explicitly teaches that white-emitting electroluminescent devices having two or more electroluminescent layers having a reductive dopant layer as a charge generating layer may be prepared (page 32).  This teaching anticipates the limitations of claim 12.  

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN 105693631, cited on Applicants information disclosure statement, filed on 1/4/19).
.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN 105061307, cited on Applicants information disclosure statement, filed on 1/4/19).
Compounds E-2 through E-7, E-13, and E-14 as taught by Cui et al. anticipate chemical formula 1 of claim 1.  As one example, in compound E-4, variables R2-R5, R7, and R8 are hydrogen, R1 and R6 are phenyl, variable m is equal to zero, variable Z is equal to pyridinyl, and variable n is equal to 1.  Compound E-4 also anticipates the limitations of claims 2 and 3 and chemical formula 3 of claim 4 with variables X1 and X2 being CH, variables R17 and R18 being H, and variable X3 being N.  Claim 5 serves to further limit an optional formula of claim 4.  As such, Cui et al. may be relied upon to reject claim 5 despite not teaching a compound satisfying chemical formula 2.  Cui et al. explicitly teaches that the inventive compounds taught therein may be employed as hole transporting material or a hole blocking material.  Compound E-7 would be therefore employed as a hole transporting material as is customary with triarylamine compounds in organic electroluminescent devices, thereby satisfying claims 7 and 10.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahng et al. (Korean Journal of Medicinal Chemistry, 8(1), 22-29, 1998).  A copy of this reference could not be found at the time of this Office action.  However, the SciFinder search results for this reference shows that it discloses the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which .

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karim et al. (Molecules, 2014, 19, 12842-12851, cited on Applicants information disclosure statement, filed on 1/4/19).
Karim et al. teaches compounds 3c and 3e as shown in scheme 1.  Compound 3c anticipates chemical formula 1 of claim 1 and chemical formula 2 of claim 4 with all variables R1 through R16 being hydrogen, and variable m equal to zero.  Compound 3c also anticipates compound 1 of claim 6.  Compound 3e anticipates compound 71 of claim 6.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the references which teach or suggest compounds satisfying chemical formula 1 employ such compounds in a charge generation layer as required by claim 11. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766